                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )      No. 2:13-CR-00037-11-JRG
                                                     )
EULLIS MONROE GOODWIN                                )

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Eullis Monroe Goodwin’s Petition for

Compassionate Release [Doc. 760] and the United States’ Response in Opposition [Doc. 768].

Acting pro se, Mr. Goodwin, who is forty-eight years old, moves the Court under 18 U.S.C.

§ 3582(c)(1)(A) to order his release from prison due to the COVID-19 pandemic, citing various

underlying medical conditions, including high cholesterol, high blood pressure, neuropathy, and

prediabetes. [Def.’s Mot. at 1]. The United States does not dispute that Mr. Goodwin suffers from

each of these conditions. [United States’ Resp. at 10].

       “[O]nce a court has imposed a sentence, it does not have the authority to change or

modify that sentence unless such authority is expressly granted by statute.” United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

(6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

consider motions for compassionate release once a defendant exhausts his administrative

remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:

       The court may not modify a term of imprisonment once it has been imposed except
       that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the




Case 2:13-cr-00037-JRG Document 774 Filed 06/17/20 Page 1 of 5 PageID #: 6809
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment[.]

§ 3582(c)(1)(A). The United States concedes that Mr. Goodwin has satisfied § 3582(c)(1)(A)’s

exhaustion requirement. [United States’ Resp. at 3].

       Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). “[C]ourts

have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and

compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted); see United

States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The

First Step Act did not amend the eligibility requirements for compassionate release, which are

set forth in 18 U.S.C. § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing

Guidelines.”).

       The Application Notes to § 1B1.13 state that, when a defendant suffers from a medical

condition, extraordinary and compelling reasons exist in two scenarios: the medical condition (1)

is a terminal illness or (2) “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected

to recover.” USSG § 1B1.13 n.1(A)(i)–(ii). Mr. Goodwin does not contend that his underlying

conditions—in and of themselves—are terminal. Rather, he argues that if he were to contract

COVID-19, his underlying conditions would cause him to be especially vulnerable to it, and he

“would have no chance at surviving” it. [Def.’s Mot. at 1]. The Court therefore construes his

request for compassionate release as falling within the second scenario.



                                                 2

Case 2:13-cr-00037-JRG Document 774 Filed 06/17/20 Page 2 of 5 PageID #: 6810
       In considering whether Mr. Goodwin’s underlying conditions, against the backdrop of the

COVID-19 pandemic, “substantially diminish[] [his] ability” to “provide self-care within” the

prison’s walls and leave him without an expectation of recovery, USSG § 1B1.13 n.1(A)(ii), the

Court turns to the Center of Disease Control’s guidelines, see, e.g., Cameron v. Bouchard, ___

F. Supp. 3d ___, 2020 WL 2569868, at *4–5 (E.D. Mich. May 21, 2020); Awshana v. Adduccl,

___ F. Supp. 3d ___, 2020 WL 1808906, at *4 (E.D. Mich. Apr. 9, 2020); see also Valentine v.

Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in a case involving

COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987) (stating that “courts

normally should defer to the reasonable medical judgments of public health officials” (footnote

and quotation omitted)). According to the CDC, persons with the following characteristics and

underlying conditions are more likely than others to suffer severe illness or death from COVID-

19:

              •   Over 65 years of age;
              •   Chronic lung disease or moderate to severe asthma;
              •   Serious heart conditions;
              •   Immunocompromised bodies, which could be due to cancer treatment,
                  smoking, bone marrow or organ transplantation, immune deficiencies,
                  poorly controlled HIV or AIDS, and prolonged use of corticosteroids
                  and other immune weakening medications;
              •   Severe obesity (body mass index of 40 or higher);
              •   Diabetes;
              •   Chronic kidney disease undergoing dialysis; or,
              •   Liver disease

Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last updated May 14, 2020).

       Mr. Goodwin’s underlying conditions do not match those that the CDC identifies as

likely to put an individual at a greater risk of severe illness from COVID-19. While the Court


                                               3

Case 2:13-cr-00037-JRG Document 774 Filed 06/17/20 Page 3 of 5 PageID #: 6811
sympathizes with Mr. Goodwin’s concerns, it is unwilling to order the release of prisoners whose

underlying conditions, based on the CDC’s guidelines, do not place them at a heightened risk of

severe illness from COVID-19; otherwise, the Court, to be evenhanded, would face the untenable

situation of having to release all prisoners with any underlying condition. See United States v.

Wright, No. CR-16-214-04, 2020 WL 1976828, at *5 (W.D. La. Apr. 24, 2020) (“The Court cannot

release every prisoner at risk of contracting COVID-19 because the Court would then be obligated

to release every prisoner.” (footnote omitted)); see also United States v. Dusenbery, No. 5:91-cr-

291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019) (“Compassionate release due to a

medical condition is an extraordinary and rare event.” (quotation omitted)).

       Even if the Court were to give Mr. Goodwin the benefit of the doubt by viewing his

prediabetes as a condition likely to place him at a greater risk of severe illness from COVID-19,

he still would not be entitled to compassionate release because he provides the Court with no

indication that he is in danger of contracting the virus. He does not claim that any other inmate

in his facility is infected with COVID-19, and the United States represents to the Court that Mr.

Goodwin’s facility has no known cases. [United States’ Resp. at 10]; cf. United States v. You,

No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER) (“Critical here, however, there are no known

COVID-19 cases at [the defendant’s] present facility. . . . [and] her facility has implemented

precautionary measures to protect those detained in the facility.”); see United States v. Smoot,

No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020) (“The mere possibility of

an outbreak at his facility does not equate to a compelling enough reason to justify [the

defendant’s] release.” (citation omitted)); see also United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release[.]”).



                                                4

Case 2:13-cr-00037-JRG Document 774 Filed 06/17/20 Page 4 of 5 PageID #: 6812
       In sum, the Court, again, sympathizes with Mr. Goodwin’s concerns, but he is not entitled

to compassionate release under § 3582(c)(l)(A). His Petition for Compassionate Release [Doc.

760] is therefore DENIED.

       So ordered.

       ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                               5

Case 2:13-cr-00037-JRG Document 774 Filed 06/17/20 Page 5 of 5 PageID #: 6813
